Citation Nr: 9923652	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-41 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, to include restoration of a 20 percent evaluation.  

2.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied an evaluation in excess of 
20 percent for chronic lumbosacral strain; granted a 20 
percent evaluation for cervical strain, effective January 
1992; and denied service connection for a right knee 
condition. 

The issue of entitlement to an increased evaluation for 
lumbosacral strain, to include restoration of a 20 percent 
evaluation, is addressed in the remand that follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's cervical strain is manifested by complaints 
of pain and limitation of motion.  Flexion has been noted on 
recent examiantions to be limited to 10 degrees and to 25 
degrees.  Recent examinations have shown increase in the 
normal cervical lordosis, and muscle tenderness and 
tightness.   

3.  The veteran's claim for service connection for a right 
knee disability, to include as secondary to service-connected 
lumbosacral strain, is not plausible.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for cervical 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (1998), DeLuca v. Brown, 8 Vet.App. 202 
(1995).

2.  The veteran's claim for service connection for a right 
knee disability, to include as secondary to service-connected 
lumbosacral strain, is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for cervical 
strain.

The Board finds that the veteran's claim for an increased 
evaluation for cervical spine strain is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of the record are viewed in 
the light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  The veteran has been provided VA 
examinations and VA and private treatment records have been 
obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability has been evaluated as limitation of 
motion of the cervical spine.  Under the Rating Schedule, 
moderate limitation of the cervical spine warrants a 20 
percent evaluation, and severe limitation of motion of the 
cervical spine warrants a 30 percent evaluation.  Diagnostic 
Code 5290.  

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003. 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  Schafrath 1 Vet. App. 589.  
Historically, a July 1994 rating decision granted the veteran 
an increased evaluation to 20 percent for cervical strain, 
effective January 1992.  

Evidence in the record at that time included a January 1992 
VA report noting cervical radiculopathy, and a herniated disc 
at C5-6 level confirmed by MRI.  It was noted that 
conservative treatment had not worked.  

In February 1992, the veteran complained of right shoulder 
and arm pain of one month's duration.  The diagnosis was 
nerve impingement/degenerative joint disease/chronic.  EMG 
studies of the right upper extremity were normal in April 
1992.  There was recurrent left arm radiculopathy and limited 
motion of the cervical spine with poor response to 
conservative treatment.

In February 1993, the veteran was assessed with chronic pain 
syndrome (neck and lumbar).  In March 1993, there was 
limitation of motion of the cervical spine with increased 
pain involving the right shoulder.  In May 1993, the veteran 
went to the VA neurology clinic and complained of pain.  He 
had good range of motion.  The diagnosis was musculoskeletal 
pain, with no evidence of radiculopathy or myelopathy.

Evidence received after the July 1994 rating decision 
includes the transcript of a May 1995 RO personal hearing.  
The veteran testified that two MRIs had shown herniated discs 
of the cervical spine.  He also described numbness and 
tingling, and locking and drawing up of the right hand, with 
use such as writing or working with the hand above his head.  
He stated that he had been treated with epidural shots by the 
VA for shoulder and lower back pain.

A September 1991 report, received by VA in June 1995, from 
Carl R. Palechek, M.D., provided that he had seen the veteran 
for a second opinion.  The veteran had radicular pain into 
his right shoulder and right arm secondary to degenerative 
spurring of the intervertebral foramen.  

Records from Mercy Fairfield Hospital received by VA in June 
1995 show that in September 1991 the veteran complained of 
pain in the neck and shoulder for two weeks, with increasing 
numbness and pain of the middle and index fingers and elbow 
of the right side.  The diagnosis was degenerative arthritis 
of the cervical spine, and right elbow possible neuralgia.  

The veteran was provided a VA orthopedic examination in May 
1995, during which he complained of neck pain radiating into 
the right shoulder.  Physical examination revealed some 
increase in the normal cervical lordosis with some tenderness 
over the cervical spine area.  The muscles were a little 
tight to palpation, and spasm was noted in the trapezius 
muscle.  The veteran looked to the right (rotation) to only 
20 degrees, and looked to the left (rotation) to only 10 
degrees with complaints of pain.  He forward flexed to 10 
degrees and extended to 20 degrees with the complaint of 
discomfort.  Lateral motion of the head was to only 10 
degrees with the complaint of pain.  The diagnosis was 
cervical strain, chronic, the possibility of degenerative 
disc disease cannot be ruled out, a repeat radiographic 
examination ordered.  The radiographic examination resulted 
in an impression of disc degenerative changes.  

The veteran was provided a VA peripheral nerves examination 
in May 1995, during which he complained that his neck popped 
and cracked when he turned and that he had episodes in which 
his head was pushed to the right in a fixed and painful 
position, most recently in 1990.  Neurological examination 
resulted in a conclusion that the examination was normal, 
with the possible exception of [unclear] sense as reported, 
the findings did not sustain any diagnosis except history of 
right inguinal hernia. No deficit was demonstrated at that 
time.  

The veteran was provided a VA orthopedic examination in May 
1998, during which he complained of worsening neck pain over 
the years along with cracks and pops when he turned or bent 
it.  On physical examination, range of motion of the cervical 
spine was forward flexion from zero to 25 degrees, extension 
from zero to 25 degrees, bilateral flexion from zero to 15 
degrees, and bilateral rotation from zero to 60 degrees.  
Radiographic examination resulted in an impression of mild 
disc degenerative changes at C5-6 and C6-7.  The pertinent 
diagnosis was degenerative disc disease affecting the 
cervical spine.   

The veteran was also provided a VA brain and spinal cord 
examination in May 1998.  The report reviews the veteran's 
radiographic examinations of the cervical spine, as well as 
the results of physical examination.  The diagnosis was that 
the veteran had degenerative joint disease in the cervical 
spine, leading to pain complaints.  The examiner stated that 
no neurological deficits were appreciated at that time.  

Based on a thorough review of the entire record, the Board 
finds that the evidence reasonably supports a finding that an 
increased evaluation is warranted for the veteran's service-
connected neck disability.  It is noted that limitation of 
motion has been documented on recent examinations, and 
flexion has been limited to 10 degrees with pain on VA 
examination in 1995 and to 25 degrees in May 1998.  He has 
consistently complained of pain, popping and cracking of the 
neck and examination has documented an increase in the normal 
cervical lordosis, muscle spasm, as well as muscle tenderness 
and tightness. 

Based on the foregoing, the Board believes that the veteran's 
overall cervical spine disability picture more nearly 
approximates the criteria for a 30 percent rating. While the 
reported ranges of motion of his cervical spine alone may not 
support a 30 percent rating under Diagnostic Code 5290 for 
limitation of motion, a 30 percent rating is nonetheless 
warranted based on consideration of the factors in 38 C.F.R. 
4.40, 4.45, and 4.59.  Specifically, those factors include 
pain on movement as evidenced by range-of-motion testing, as 
well as the veteran's complaints of pain.  DeLuca, 8 Vet. 
App. at 206-7.  The veteran reports difficulty writing due to 
radiating pain caused by his cervical disability as well as 
difficulty working overhead.  Since his service-connected 
disability encompasses arthritis, the provisions of 38 C.F.R. 
4.59 are for application.  Hicks v. Brown, 8 Vet. App. 417, 
420 (1995).  In view of the foregoing and granting the 
benefit of the doubt, the Board finds that there is an 
adequate showing here of additional pain resulting in 
functional loss to such extent that the overall disability 
picture approximates a 30 percent disability rating under 
Diagnostic Code 5290, which is the highest rating available 
under that Code.  

A rating beyond 30 percent is not warranted under Diagnostic 
Code 5293, because VA exams in May 1995 and May 1998 are 
negative for intervertebral disc syndrome or neurological 
deficits; under Diagnostic Codes 5286 or 5287, because the 
veteran has not been shown to suffer from ankylosis of the 
cervical spine; or Diagnostic Code 5285, because the veteran 
has not been shown to suffer from residuals of a fractured 
vertebra. 

Finally, the Board has considered the possibility of possible 
approval of an extraschedular rating commensurate with the 
average earning capacity impairment 
due exclusively to his cervical spine disability.  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).  

There is no evidence that the veteran's disability has caused 
marked interference with employment.  Notably, there is no 
documentation of work missed by the veteran or of termination 
from employment, mutual or otherwise, because of his service-
connected disability.  Moreover, there is no evidence that he 
has required frequent hospitalization for that disability.  


II.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
lumbosacral strain.

The veteran maintains, in substance, that he incurred a right 
knee disability either as a result of his active duty or his 
service-connected lumbosacral strain.  Accordingly, a 
favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on an indirect basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) held 
that when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a right knee 
disability, to include as secondary to service-connected 
lumbosacral strain.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for a right knee disability, to include as 
secondary to service-connected lumbosacral strain, to be 
well-grounded.  Initially, there must be competent (i.e. 
medical) evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Secondly, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service, or due to service-connected disability, as 
shown through lay or medical evidence.  Layno v. Brown 6 Vet. 
App. 465, 469 (1994).  Finally, there must be evidence of a 
nexus between service, or service-connected disability, and 
the current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records are negative for 
treatment or diagnoses of a right knee disability. 

The veteran's post-service private medical records are 
negative for complaints, findings, symptoms, or diagnoses of 
a right knee disability.  The veteran's post-service VA 
medical records do show a current diagnosis of right knee 
disability.  However, they do not provide competent evidence, 
such as a medical opinion, showing a nexus or link between 
the veteran's current right knee disability and a service-
connected disability or an injury or clinical manifestations 
during active service.  Ideally, such an opinion would be 
based on a review of the record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Because of the lack of competent 
evidence of such a relationship in this case, the veteran's 
claim for service connection for a right knee disability, to 
include as secondary to service-connected lumbosacral strain, 
is not well-grounded and the appeal must be denied.

Although VA treatment records show that the veteran has 
complained of knee pain, VA outpatient records do not provide 
a specific diagnosis regarding the right knee.  The veteran 
was provided a VA examination in May 1998, during which he 
complained of knee pain and right knee grinding and popping.  
Physical examination resulted in a diagnosis of 
osteoarthritis affecting both shoulders and knees.  

The Board recognizes the veteran's own contentions, made 
during a May 1995 RO personal hearing, that in December 1992 
he felt a sharp back pain, and as a result he then fell and 
hurt his knee.  He said that his right knee appeared to be 
only scratched, and that as a result examination at that time 
at Wright - Patterson Air Force Base did not result in any 
findings pertaining to the right knee.  The veteran asserted 
that since this accident, he has had right knee trouble 
consisting of pain and the knee giving way.  

While the veteran is competent to describe his observations, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Id.  Accordingly, his testimony does not 
constitute competent medical evidence that his post-service 
right knee disability is the result of, or related to, any 
service-connected disability or his military service.

Because of the lack of competent medical evidence linking the 
veteran's current right knee disability to a service-
connected disability or his active duty, his claim is not 
well-grounded and the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

An increased evaluation for cervical spine strain to 30 
percent is granted subject to the laws and regulations 
governing the payment of monetary benefits.  

Evidence of a well-grounded claim for service connection for 
a right knee disability, to include as secondary to service-
connected lumbosacral strain, not having been received, the 
appeal is denied.  


REMAND

The July 1994 action on appeal confirmed and continued a 20 
percent evaluation for lumbosacral strain.  The veteran 
submitted a timely notice of disagreement with this decision.  
During the period of the appeal, a November 1998 rating 
decision, set forth in a supplemental statement of the case, 
provided that it continued the evaluation of the veteran's 
lumbosacral strain as noncompensable.  
The Board concludes that either an April 1999 Statement of 
Accredited Representative in Appealed Case (In Lieu of VA 
Form 646) or a June 1999 informal hearing presentation may be 
construed as a timely notice of disagreement with the 
November 1998 rating reduction.  Both are written 
communications expressing dissatisfaction or disagreement 
with the rating reduction.  38 C.F.R. § 20.201 (1998).  
However, the veteran has not been provided a statement of the 
case for the rating reduction issue setting forth the 
relevant laws and regulations.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.344 (1998).  

The issue of whether the veteran's evaluation for lumbosacral 
strain was properly reduced is inextricably intertwined with 
the issue of entitlement to an increased evaluation for that 
same disability.  As the rating reduction issue has not been 
adjudicated or developed for appellate consideration at this 
time, the Board is unable to adjudicate the veteran's 
increased evaluation issue.  

In addition, the report of a May 1998 VA brain/spinal cord 
examination notes that the veteran underwent a lumbosacral 
MRI in October 1996.  The examiner stated that the 
corresponding MRI report was not in the file and needed to be 
obtained. 

In light of the above, and in order to give the veteran all 
due process and every consideration with respect to the 
present appeal, it is the Board's opinion that further 
development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of any 
lumbosacral MRIs during and since 1996.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any lumbosacral MRI reports, 
not currently in the claims file.  

2.  In addition, the veteran should be 
provided a supplemental statement of the 
case addressing the reasons and bases for 
the reduction of the evaluation for 
lumbosacral strain, and providing all 
pertinent regulations and statues.  

3.  Then, after allowing the veteran a 
reasonable amount of time in which to 
respond to the supplemental statement of 
the case, and after undertaking all 
necessary development, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for lumbosacral strain, to include 
restoration of a 20 percent evaluation.

If the benefit sought is not granted upon any readjudication, 
where a timely notice of disagreement is of record, the 
veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

